TEE CURIAM.
• It is undoubtedly true that a mandamus Will lie to compel an inferior tribunal to decide an action or proceeding pending before it; but where the court or judge or justice disposes of the proceeding by decision, even though such decision he manifestly erroneous, it cannot be reviewed upon mandamus. Cases cited in Fiero, Spec. Proc. p. 56. In the case at bar the justice determined that he had not jurisdiction, and that disposed of the -action or proceeding pending before him. Whether he had jurisdiction or not must be reviewed in the ordinary way. The order appealed from should be affirmed, with $10 costs and disbursements.